 


116 HR 1955 IH: Understanding Appropriate Alzheimer’s Care Act of 2019
U.S. House of Representatives
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS1st Session 
H. R. 1955 
IN THE HOUSE OF REPRESENTATIVES 
 
March 28, 2019 
Ms. Kuster of New Hampshire (for herself, Mr. Smith of New Jersey, and Ms. Waters) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To require the Administrator of the Centers for Medicare & Medicaid Services to conduct a study on antipsychotic prescribing practices in nonnursing home settings under the Medicare program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Understanding Appropriate Alzheimer’s Care Act of 2019. 2.Requirement of Administrator of Centers for Medicare & Medicaid Services to conduct study on antipsychotic prescribing practices in nonnursing home settings under Medicare programNot later than the date that is 18 months after the date of the enactment of this Act, the Administrator of the Centers for Medicare & Medicaid Services shall, in coordination with the heads of other entities within the Department of Health and Human Services (as determined appropriate by the Secretary of Health and Human Services) and the Comptroller General of the United States— 
(1)conduct a study on antipsychotic prescribing practices in nonnursing home settings under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) that assesses— (A)whether antipsychotic prescribing practices in such nonnursing home settings are appropriate or inappropriate; 
(B)whether individuals who have been prescribed antipsychotic medications in such nonnursing home settings have had improved health outcomes, taking into account the duration of any such prescription; (C)whether physicians— 
(i)are aware of the health risks of antipsychotic medications for individuals with Alzheimer’s disease; and (ii)attempt to use nonpharmacological interventions before prescribing such medications for such individuals; and 
(D)whether individuals who have been prescribed antipsychotic medications in such nonnursing home settings, and the families of such individuals, are aware of the health risks of such medications; and (2)submit to Congress and the Secretary of Health and Human Services, and make publicly available, a report on the findings of such study, including recommendations for how inappropriate antipsychotic prescribing practices in such nonnursing home settings may be reduced.  
 
